CARPENTER, J.
This is an action brought by Rosario Ferra against the United Electric Railways Company to recover for injuries sustained in a collision between a truck owned by the plaintiff’s father-in-law, Amelio Gre-nado, upon which he was riding, and an electric car owned by the defendant corporation. The jury returned a verdict for the plaintiff in the sum of $17,000 and in due time a motion for a new trial was filed and heard by this Court.- The motion for a new tria.1 was made upon the usual grounds.
It appeared from the evidence that the plaintiff, Mr. Ferra, was riding upon a truck owned by his wife’s father, Amelio Grenado, and driven by his wife’s brother, Antonio Grenado; that the truck was heavily loaded with three large granite blocks and that at the time of the collision Mr. Ferra was sitting upon one block with one of his legs hanging over the end of the block; that partially in front of him and opposite the block on which he was sitting another large block of granite was placed upon the truck; that the blocks of granite were very large and of considerable weight; that the truck was approaching the intersection of Chalk-stone avenue and Raymond street and was being driven in a northerly direction, and an electric car operated by an agent of the defendant company was traveling in a westerly direction upon said Chalkstone avenue, and that the truck and the electric car came into collision.
Much evidence was produced and submitted to the jury by both the plaintiff and the defendant. The collision, however, it occurred, caused, these large granite blocks to change their position in such a way that one of the legs of the plaintiff was crushed between the granite block upon which he was sitting and the granite block which he partly faced. He was severely injured, put to a great amount of expense, and suffered considerable pain, all of which appeared in evidence.
Upon the evidence submitted, the jury found the defendant guilty and returned their verdict for the plaintiff in the sum of $17,000. The Court feels that the jury were justified in their verdict, and that substantial justice has been done in this case, both as to liability and as to the amount of damage that the plaintiff has sustained.
Motion for new trial is denied.